NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OTONIEL AUGUSTO MARTINEZ-                        No.   20-70492
VELEZ,
                                                 Agency No. A205-150-365
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Otoniel Augusto Martinez-Velez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for

cancellation of removal, asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo claims

of due process violations in immigration proceedings. Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s discretionary determination that

Martinez-Velez did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas v. Gonzales, 424

F.3dat 930.

      The record does not compel the conclusion that Martinez-Velez established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4)-(5).

      Substantial evidence supports the agency’s determination that Martinez-

Velez failed to establish he suffered harm that rises to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is an “extreme

concept that does not include every sort of treatment our society regards as


                                          2                                    20-70492
offensive.” (internal quotation marks omitted)). Substantial evidence also supports

the agency’s determination that Martinez-Velez failed to establish that the harm he

fears would be on account of a protected ground. See INS v. Elias-Zacarias, 502

U.S. 478, 483 (1992) (an applicant “must provide some evidence of [motive],

direct or circumstantial”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (a petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

      Thus, Martinez-Velez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Martinez-Velez failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As to Martinez-Velez’s asylum, withholding of removal, and CATclaims,

we reject as unsupported by the record his contentions that the agency failed to

consider evidence, erred in its analysis, or otherwise violated his right to due

process.

      Martinez-Velez’s contention that the agency violated his right to due process

or otherwise erred in declining to consider a voluntary departure claim fail where

the record demonstrates that he did not request voluntary departure before the IJ.




                                          3                                        20-70492
See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         4                                   20-70492